Judgment, Crimi*448nal Division of the Supreme Court, Bronx County (Efrain Alvarado, J.), rendered October 18, 2006, convicting defendant, after a nonjury trial, of attempted assault in the third degree and harassment in the second degree, and sentencing him to an aggregate term of 90 days, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility. Defendant’s intent to injure the victim could be readily inferred from his violent conduct toward her. Concur—Mazzarelli, J.P., Saxe, Friedman, Acosta and DeGrasse, JJ.